Title: Thomas Jefferson to Henry Dearborn, 16 July 1810
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear General & friend
             
                     Monticello 
                     July 16. 10.
          
            Your favor of May 31. was duly recieved, and I join in congratulations with you on the resurrection of republican principles in Massachusets & N. Hampshire, and the hope that the professors of these principles will not again easily be driven off their ground.
			 
			 
			 the federalists, during their short lived ascendancy,
			 have nevertheless, by forcing us
			 from the embargo, have inflicted a wound on our interests which can never be cured, & on our affections which will require time to cicatrise.
			 
			 I ascribe all this to one
			 pseudo-republican, Story. he came on (in place of Crownenshield I believe) and staid only a few days, long enough however to get complete hold of Bacon, who giving into his representations, became panick struck, & communicated his panick to his colleagues & they to a majority of the sound members of Congress. they believed in the alternative of repeal or civil war, and produced the fatal measure of repeal. this is the immediate parent of all our
			 present evils, and has reduced us to a low
			 standing in the eyes of the world. I should think that even the federalists themselves must now be made, by their feelings, sensible of their error.
			 The
			 wealth which the embargo brought home
			 safely,
			 has now been thrown back into the laps of our enemies; and our navigation compleatly crushed, and by the unwise & unpatriotic conduct of those engaged in it. should the orders prove genuine
			 which
			 are said to have been given against our fisheries, they too are gone: and if not true as yet, they will be true on the first breeze of success which England shall feel: for it has now been some years that I am perfectly satisfied her intentions have been to claim the ocean as her conquest, & prohibit any vessel from navigating it but on such
			 a tribute as may enable her to keep up such a standing navy as will maintain her dominion over it. she has hauled, in, or let herself out, been bold or hesitating according to occurrences, but
			 has in
			 no situation done any thing which might amount to an acknoleged relinquishment of her intentions. I have ever
			 been anxious to avoid a war with England, unless forced by a situation more losing than war itself. but I did believe we could coerce her to justice by peaceable means, and the embargo, evaded as it was,  proved it
			 would have coerced her had it been honestly
			 executed. the proof she exhibited on that occasion, that she can
			 exercise such an influence in this country as to controul the will of it’s government & three fourths of it’s people, and
			 oblige
			 the three-fourths to submit to one fourth, is to me the most mortifying circumstance which has occurred since the establishment of our government.
			 the only prospect I see of
			 lessening that
			 influence
			 is in her own conduct, & not from any thing in our power. radically hostile to our navigation & commerce, & fearing it’s rivalry, she will compleatly crush it, and force us to resort
			 to
			 agriculture, not aware that we shall resort to manufactures also, & render her conquest over our navigation & commerce useless at least, if not injurious to herself in the end, and
			 perhaps
			 salutary to us, as removing out of our way the chief causes & provocatives to war.—but these are views which concern
			 the present and future generation, among neither of which I count myself.
			 you
			 may live to see the change in our pursuits, & chiefly in those of your own state, which England will effect. I am not
			 certain that the change on Massachusets, by driving her to agriculture, manufactures & emigration will lessen her happiness.—but, once more, to be done
			 with politics—how
			 does mrs Dearborne do? how do you both like your situation? do you amuse yourself with a garden, a farm, or what? that your pursuits, whatever they be, may make you both easy, healthy & happy is the prayer of your sincere friend
          
            Th:
            Jefferson
        